Exhibit 99.1 New York Mortgage Trust Reports Fourth Quarter and Full Year 2009 Results Fourth Quarter 2009 Net Income of $0.45 Per Common Share Full Year 2009 Net Income of $1.25 Per Common Share NEW YORK, NY – March 2, 2010 – New York Mortgage Trust, Inc. (NASDAQ: NYMT) (“NYMT” or the “Company”) today reported results for the three and twelve months ended December 31, 2009. Summary of Fourth Quarter and Full Year 2009: · Fourth quarter 2009 earnings per common share of $0.45 as compared to a net loss per common share of $0.55 for the fourth quarter 2008. · Full year 2009 earnings per common share of $1.25 as compared to a net loss per common share of $2.91 for full year · Fourth quarter 2009 net income of $4.2 million as compared to a net loss of $5.1 million for the fourth quarter · Consolidated net income of $11.7 million for full year 2009 as compared to a consolidated net loss of $24.1 million for full year 2008. · Declared fourth quarter dividend of $0.25 per common share that was paid on January 26, 2010 and declared total dividends of $0.91 per common share during the year ended December 31, 2009. · Book value per common share increased 59% to $6.69 as of December 31, 2009, as compared to $4.21 per common share as of December 31, 2008. · Fourth quarter 2009 portfolio margin was 433 basis points as compared to 131 basis points for fourth quarter 2008; full year 2009 average portfolio margin of 351 basis points represents improvement of 230 basis points as compared to full year 2008. 1 · Delinquencies greater than 60 days on loans held in securitization trusts were 6.14% of the loan portfolio as of December 31, 2009, as compared to 1.73% as of December 31, 2008.The loans held in securitization trusts totaled $276.2 million as of December 31, 2009 as compared to $347.0 million as of December 31, 2008. As of December 31, 2009, the Company’s net investment in the securitization trusts, which is the maximum amount of the Company’s investment that is at risk to loss and represents the difference between the carrying amount of the loans and real estate owned (“REO”) held in securitization trusts and the amount of Collateralized Debt Obligations outstanding, was $10.0 million. Management Overview JimJ.
